"incapacitated for the purpose of practicing law" and confirm the
                 transferof Shadek to disability inactive status.   See SCR 117(2). Shadek
                 may resume the practice of law only after he complies with SCR 117(4)
                 and (5).
                             Docket No. 64280 is an automatic review under SCR 105(3)(b)
                 of a disciplinary board hearing panel's recommendation that Shadek be
                 disbarred from the practice of law due to violations of the Rules of
                 Professional Conduct. SCR 117(2) requires that any pending disciplinary
                 proceedings against an attorney be suspended when he is transferred to
                 disability inactive status, and this court suspended the proceedings in
                 Docket No. 64280 in its February 27 order. As we have now confirmed the
                 transfer to disability inactive status, we likewise confirm the suspension of
                 the proceedings in Docket No. 64280. In order to avoid this matter
                 lingering indefinitely on this court's docket pending Shadek's compliance
                 with SCR 117(4) and (5), we conclude that judicial efficiency will be best
                 served if Docket No. 64280 is dismissed without prejudice. Thus, Docket
                 No. 64280 is dismissed without prejudice to the State Bar's ability to
                 reinitiate such proceedings, if appropriate, upon Shadek's reinstatement
                 to the active practice of law. Further, any other disciplinary proceedings
                 pending against Shadek are suspended. SCR 117(2).




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                                   The state bar shall effect notice of this order as required under
                       SCR 121.1. Bar counsel shall provide this court with proof that notice has
                       been served.
                                   It is so ORDERED...1


                                                                        C.J.
                                               Gibbons



                       Pickering
                                                 5                      A
                                                                  Hardesty
                                                                             O..A frea-4-2\   J



                                                                                \Ass
                                                                                   )
                       Parraguirrer                               Douglas


                            .-LA44 an
                       Cherry


                       cc: David A. Clark, Bar Counsel
                            J. Thomas Susich, Chair, Northern Nevada Disciplinary Board
                            Kimberly K. Farmer, Executive Director, State Bar of Nevada
                            John Shadek
                            Perry Thompson, United States Supreme Court Admissions Office




                             'This constitutes our final disposition of these matters. Any new
                       proceedings concerning Shadek shall be docketed as a new and separate
                       matter.


SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1947A    54/1910